Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
 
Status of Claims
This action is in reply to the Request for Continued Examination filed on 14 July 2022.  Claims 1, 2, 9-11, 17, and 24-25 were amended. Claims 26-30 were added. Claims 5, 8, 16, 18, and 20 were canceled. 

Reason for Allowance
Claims 1-2, 4, 7, 9-11, 13, 15, 17, 19, and 22-30
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims are directed to a particular apparatus, system, and method for using a distributed ledger to deliver and record energy dose prescriptions from a neuromodulator device. The apparatus, system, and method further include devices for assessing the delivery of the energy prescriptions and verifying those deliveries, and further both actions are recorded in the distributed ledger.  The closest prior art is understood to be the prior art of record. Puleo (WO 2018/081826) discloses the use of a neuromodulation device and an assessment device. Lofgren (U.S. 2018/0144817) and Blackley (U.S. 20190198144) teach the use of distributed ledgers in delivering and recording prescription information (though, not specifically energy prescription for a neuromodulation device). However, the prior art of record does not teach or fairly suggest all the elements as combined, particularly the element “communicate with a verification device to verify dynamic dosing data that changes over time in response to the at least one energy application device setting being changed.” In other words, the prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619